Title: From Benjamin Franklin to John Quincy Adams, 21 April 1779
From: Franklin, Benjamin
To: Adams, John Quincy


Dear Master Johnny
Passy, April 21 1779
I am glad you have seen Brest and the fleet there. It must give you an Idea of the Naval force of this Kingdom, which you will long retain with Pleasure.
I caused the Letters you inclosed to me to be carefully delivered, but have not received Answers to be sent you.
Benjamin whom you so kindly remember would have been glad to hear of your Welfare; but he is gone to Geneva. As he is destined to live in a Protestant Country, & a Republic, I thought it best, to finish his Education, where the proper Principles prevail.
I heartily wish you a good Voyage & happy sight of your Mama; being really your Affectionate friend
BF.
young M. Adams
